Title: From John Adams to Benjamin Franklin, 8 December 1779
From: Adams, John
To: Franklin, Benjamin


     
      Sir
      Ferrol Decr. 8. 1779
     
     I have the Honour to inform your Excellency, that Congress having judged it proper to appoint me to a new Mission in Europe I embarked on the thirteenth of November, at the Instance of The Chevalier de La Luzerne and Mr. Gerard, on Board the same Frigate that carried me to America. Soon after We got to sea a formidable Leake in the ship discovered itself so as to oblige Us to keep two Pumps, constantly going by Night and Day, which induced the Captain to think it necessary to put into this Place, where We have just now cast Anchor.
     Whether I shall go to Paris by Land or wait for the Frigate is uncertain; I believe the former, as the latter might detain me, four or five
     
     
     
     Weeks. I have dispatches for your Excellency from Congress, which I shall carry with me, and News papers. These latter contain little remarkable save the Evacuation of Rhode Island by the Enemy, and the Compte D’Estaings Progress in Georgia, in Cooperation with General Lincoln, which was in a fair Course of success.
     I hope the Confederacy, which sailed from Philadelphia, three or four Weeks before Us, with Mr. Gerard and Mr. Jay, who is appointed Minister plenipotentiary for Spain, has happily arrived, and made it unnecessary for me to enlarge upon the general state of Affairs in America, which were upon the whole in a favourable Train. I hope to have the Honour of saluting you at Passy in a few Weeks, and am with sir, your most obedient servt
     
      John Adams
     
    